Citation Nr: 0818553	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-13 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977 and from November 1980 to October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

In written correspondence in June 2007, the veteran withdrew 
his request for a personal hearing before the Board.  


FINDING OF FACT

The veteran does not have any disabilities which are service-
connected.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2005, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for TDIU; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  

In March 2006, the RO sent the veteran a letter explaining 
how effective dates are assigned.  Although this notice post-
dated the initial adjudication of the claim, there is no 
prejudice to the veteran, since the claim for a TDIU is being 
denied herein (and the issue of what effective date will be 
assigned is moot).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured, to include Social Security 
Administration records.  As the veteran does not have any 
disabilities which are service-connected, an examination and 
opinion on his employability is not required.  The duty to 
assist has been fulfilled. 

Total Disability Evaluations Based on Individual 
Unemployability

The veteran seeks a total disability rating for compensation 
based on unemployability of the individual (TDIU).  
Entitlement requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  38 C.F.R. § 4.16(a).  
If there are two or more service-connected disabilities, at 
least one shall be rated at 40 percent or more, and there 
shall be sufficient additional disability to bring the 
combined rating to 70 percent or more.  Id.  If the evidence 
demonstrates that the veteran is unemployable  by reason of 
his service-connected disabilities, but fails to meet these 
percentage standards, the claim shall be submitted to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  38 C.F.R. § 4.16(b).  

Although the medical evidence does show that the veteran is 
unemployable by reason of his many disabilities, service 
connection is not in effect for any disability for this 
veteran.  Without a service-connected disability, there can 
be no award of TDIU. 


ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


